10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

G

 

ase 5:20-cv-00638-PA-AS Document 36 Filed 01/19/21 Page 1of3 Page ID #:203

Matthew C. Mullhofer, Esq. SBN: 201527

LAW OFFICE OF MATTHEW C. MULLHOFER
2107 N. Broadway, Suite 103

Santa Ana, CA 92706

Telephone: 714-827-9955

Fax: 714-827-9966

Attorney for Freeman Property Ventures LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFONIRA

 

CASE NUMBER: 5:20-cv-00638-PA-AS

JAMES RUTHERFORD, an individual. DECLARATION OF MATTHEW C.
Plaintiff, MULLHOFER REGARDING THE NON-

APPEARNCE AT FINAL PRE-TRIAL

FREEMAN PROPERTY VENTURES LLC, | CONFERENCE ON 01-15-2021 AT
a California Limited Liability Company, and .
DOES 1 through 10, inclusive, 1:30PM VIA ZOOM

Defendants

 

 

 

 

I, MATTHEW C. MULLHOFER, declare:

1. Tam an attorney at law, licensed to practice before all courts of the State of California,
and the attorney for the defendant herein. I know the facts contained in this Declaration to be
true, and if called upon to do so, could and would competently testify thereto.

2. On January 15, 2021 at 1:25pm, my secretary prepped my iPad for the Zoom Webinar
that was set for January 15, 2021 at 1:30pm.

3. I clicked on the Zoom Webinar Link, _https://cacd-
uscourts.zoomgov.com/j/1604406150?pwd=azl2dk4rcFhvUjJBNmhKLzZoLzRTZz09, — which

was was provided via email on January 14, 2021 from PA_Chambers@cacd.uscourts.gov.

Declaration of Matthew C. Mullhofer 1

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

oF

 

ase 5:20-cv-00638-PA-AS Document 36 Filed 01/19/21 Page 2of3 Page ID #:204

5.

 

4.

Once I was redirected to the Zoom application, the message, “Please Wait for the Host

to Start this Meeting,” appeared on my iPad screen.

I proceeded to wait approximated ten (10) minutes and still the message, “Please Wait

for the Host to Start this Meeting,” remained on the screen.

6.

I then called into the Zoom Meeting at the +1 (669) 254-5252 which was also provided

via email on January 14, 2021 from PA_Chambers@cacd.uscourts.gov.
7.
8.
9.

I received the same message: “Please Wait for the Host to Start this Meeting.”
I continued to wait for the meeting to begin until 2:00pm.

At that time, I called the Manning Law office and the secretary indicated that the

Zoom meeting was completed.

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

Executed on January 19, 2021 at Santa Ana, California.

Respectfully submitted, fo

“MATTHEW C. MULLHOFER, Defendant

Declaration of Matthew C. Mullhofer 4

 
Case 5:20-cv-00638-PA-AS Document 36 Filed 01/19/21 Page 30f3 Page ID #:205

oOo CO SNS DH A BP WY Ne

wR BO BR Ome eet
e 8g BBR BOR FSF Fae rwWaanarapes

 

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF ORANGE

I am employed in the county of Orange, state of California. I am over the age of 18 and not a

party to the within action; my business address is 2107 North Broadway, Suite 103, Santa Ana, California

92706.

On January 19, 2021, I served the foregoing document(s) described as DECLARATION OF

MATTHEW C. MULLHOFER REGARDING THE NON-APPEARANCE AT FINAL
PRETRIAL CONFERENCE ON 01-15-2021 AT 1:30PM VIA ZOOM
on the interested parties in this action as follows:

 

 

Osman M Taher

Manning Law APC

20062 SW Birch Street, Suite 200
Newport Beach, CA 92660

 

a

[X]

[ ]

[]

[X]

BY PLACING [Xj] the original [ ] a true copy thereof enclosed in a sealed envelope(s) to the
notification address(es) of record and transmitting via:

U.S. MAIL: I caused such envelope(s) to be delivered by first-class mail. I am "readily familiar"
with the firm's practice of collection and processing mail. It is deposited with the U.S. Postal
Service on the same day with postage thereon fully prepaid at Santa Ana, California in the
ordinary course of business. I am aware that on motion of party served, service is presumed
invalid if postal cancellation date or postage meter date is more than one day after date of deposit
for mailing in affidavit.

OVERNIGHT DELIVERY: I caused such envelope(s) to be delivered by overnight delivery by
close of business the next business day.

ELECTRONIC TRANSMISSION: I electronically transmitted a true and correct copy thereof to

the email address(es) of record before close of business for the purpose of effecting service and
the transmission was reported as complete and without error.

STATE: I declare under penalty of perjury under the laws of the state of California that the above
is true and correct.

Executed on January 21, 2021 at Santa Ana, California.

Min ~

Victoria Morales

1

 

PROOF OF SERVICE

 

 
